Per Curiam.
This appeal is from the order of the lower court granting the motion of defendant to strike certain *166words, phrases and paragraphs from the plaintiff’s complaint. No judgment of dismissal or other final judgment has been entered in the cause, nor does it appear that the appellant refused to plead further, nor that the order granting the motion determined the particular matter in issue. We have repeatedly held that such an order is not appealable. Durk v. Scully, 41 Wash. 357, 83 Pac. 426; Methow Canal Co. v. Barton, 71 Wash. 401, 128 Pac. 627; Virtue v. Stanley, 79 Wash. 87, 139 Pac. 764.